DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment of 03/22/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Mathews et al. (US 6,800,933 B1) in view of Ibaraki (US 2010/0219525 A1) is the closest prior art. 
Mathews discloses a method (see figures 1-2) (2:56-4:10) comprising providing a plurality of circuits (circuit elements 20, 22 and 24) (3:4-9) that are capable of producing heat during operation (circuit elements inherently or implicitly products heat during operation).  Mathews also discloses heat can be transferred away from active region 30 (3:48-50), which implies that active region 30 is heated due to operation of the circuit element 24.
Mathews further discloses that each of the circuit elements (20, 22 and 24) is coupled to a region of semiconductor-on-insulator substrate (12) through active/bump portions (26, 28 and 30) (2:66-3:9) (the region is interpreted as the portion of 12 directly below the circuit element 20/22/24).  
Mathews further discloses the semiconductor-on-insulator substrate (12) comprises an insulating substrate (34) and a semiconductor substrate (base substrate 32 which is made of 
Mathews further discloses a thermoelectric generator comprising an assembly of thermocouples (Peltier devices 14, 16 and 18) electrically coupled in series and thermally coupled in parallel and contained within the region of the link device (32+34) subjected to the temperature gradient (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32).  Since interconnect layer (38) acts as a cold plate (3:48-49), and the region (26, 28 or 30) acts as the hot plate (as it is heated by the circuit elements 20, 22 and 24), a thermal gradient inherently present across the thermocouple assembly (Peltier devices 14, 16 and 18).  Mathews further discloses a first end (top end) of each of the thermocouple (14, 16 and 18) being positioned at an end area (top end area) near the circuit (20, 22 or 24) and a second end (bottom end) of the each thermocouple (14, 16 or 18) being positioned at an end area (bottom end area) away from the circuit (20, 22 or 24).
Mathews explicitly discloses that the thermoelectric generator is disposed in the link device (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32).

It is known to one skilled in the thermoelectric art that any thermocouple module or assembly can operate in (i) Peltier mode to heat or cool an object) or (ii) Seebeck mode to create an electrical current by the thermocouple assembly in response to a thermal gradient (for example see [0073] of US 2002/0092557 A1).  Therefore, the thermocouple module or assembly (18) is inherently or implicitly capable of creating an electrical current by the thermocouple assembly in response to the creation of the thermal gradient. 
“When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process” (In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)) (MPEP §2112.02 (i)). Since, the device of Mathews is same as the instant claim, the device of Mathews is capable of creating an electrical current by the thermocouple assembly in response to a thermal gradient.
Mathews further discloses each of the figures 1-2 are cross-sectional view, and therefore does not explicitly show that a major axis of each semiconductor region of the doped 
Ibaraki discloses a Peltier device (see abstract and figures 2-5) wherein a major axis of doped semiconductor regions (112N and 112P) extends in a direction that is parallel to a surface (top surface) of the substrate (102) ([0021] and figs 2-5 – figure 5 shows the doped semiconductors are arranged horizontally, and therefore, the major axis would be parallel to the top surface of the substrate). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have formed each of doped semiconductor regions (48, 52, 46 and 50) of Mathews having a major axis extends in a direction that is parallel to a surface (top surface) of the substrate, as taught by Ibaraki in order to allow for device having Peltier effect, as shown by Ibaraki. 
Mathews further discloses the circuit is a first circuit (one of 20, 22 or 24), wherein the three-dimensional integrated structure comprises a second circuit (other of 20, 22 or 24) (figure 1).
However, Mathews as modified by Ibaraki or other art of record does not disclose that wherein the second end of each thermocouple is positioned at an end area near the second circuit”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721